Per Curiam
Order
The Court having considered the bill of complaint for injunctive relief, the answer thereto, the evidence produced at the trial in support of the allegations of the bill of complaint, the opinion of the Circuit Court of Baltimore City dated July 25, 1975, the Court’s Order dated July 28, 1975, and briefs and arguments of counsel, and the Court being of the view that the appellee is not entitled to any relief in this case, it is this 1st day of August, 1975
*600ORDERED, by the Court of Appeals of Maryland, that the Order of the Circuit Court of Baltimore City dated July 28,1975 enjoining the Board of Supervisors of Elections from certifying the candidacy of the appellant, James Reeves, and from placing his name on the ballot, be, and it is hereby, vacated and the case is remanded to the Circuit Court of Baltimore City with directions to dismiss the bill of complaint; and it is further
ORDERED that the mandate shall issue forthwith, the appellee to pay costs.